Citation Nr: 1737802	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1968 to December 1969 and from January 1971 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the VA RO in Boise, Idaho.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's combined rating has been at least 70 percent with multiple disabilities of the same body system combinable to at least 40 percent.

2.  For the entire period on appeal, the Veteran has been unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he is unable to work because of an inability to perform his job duties as a result of symptoms of his service-connected disabilities.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 30 percent prior to April 29, 2011, and rated 50 percent beginning April 29. 2011; diabetes mellitus, rated 20 percent; ischemic heart disease, rated 10 percent; right upper extremity peripheral neuropathy, rated 10 percent; left upper extremity peripheral neuropathy, rated 10 percent; right lower extremity peripheral neuropathy, rated 10 percent; and, left lower extremity peripheral neuropathy, rated 10 percent.  The Veteran's combined rating prior to April 29, 2011, was 70 percent; and his combined rating since April 29, 2011, has been 80 percent.  Further, for the entire period on appeal, the Veteran has had a single disability rated 40 percent or more, to include multiple disabilities of the same body system combinable as a single disability.  

The Veteran reported that he used to work as an artist painting murals and that he last worked fulltime in 2004.  He reported that he had to stop working as a result of service-connected disabilities.  The Veteran has a high school education and does not report acquiring any college credits.  At an August 2010 VA examination, the Veteran reported that he worked as a combat photographer in the military, but he is unable to work as a photograpapher now because his PTSD keeps him from concentrating to learn new photography techniques.  

At an August 2010 VA examination for PTSD, the Veteran reported to the examiner that he last worked in 2004 as a mural painter.  He also reported that he was unable to work with people behind him because of his hypervigilance due to PTSD.  He also reported that loud noise caused him anxiety, making it difficult to work around others.  The examiner found that the Veteran was unable to work in his chosen occupation, a mural painter, because of his PTSD symptoms.  The examiner diagnosed the Veteran with PTSD and severe depression secondary to his PTSD.

At an August 2010 VA examination for diabetes, the Veteran reported constant tingling in his hands and feet, as well as fatigue.  The examiner diagnosed the Veteran with diabetic neuropathy.  

In a November 2011 letter, the Veteran's medical provider at the VA Medical Center in Portland reported that the Veteran had significant leg weakness from a peripheral nerve injury that required him to wear braces to support his legs and generally use a wheelchair.  Dr. T.C. opined that as a result, the Veteran was prevented from working as a mural painter as he did prior to the onset of his symptoms.  He also opined that the Veteran's PTSD limited his ability to work with others and work in groups.

In April 2015, the Veteran was afforded a VA aid and attendance examination.  The examiner noted that the Veteran required prompting from his wife to eat and that the Veteran was a fall risk due to neuropathy in his arms and legs.  Also, the Veteran was noted to require assistance tending to hygiene and required help managing his medication due to difficulty remembering the proper dosages.  The examiner also reported the Veteran had a weak grip, slow gait, limited range of motion, and panic attacks; and that the Veteran was at risk of falling due to his neuropathy.  The examiner also noted the Veteran experienced depression, anxiety, and cognitive blunting.

In May 2015, the Veteran's psychiatrist submitted a letter expressing the opinion that the Veteran's service-connected PTSD, with secondary recurrent major depression caused significant, long term symptoms that were disabling and would not improve in the near future.  The Veteran's symptoms rendered him unable to tolerate stressors to the point that working in public and working with others was difficult because of anger issues and his reactivity associated with hypervigilance.  He went on to report that the Veteran had service-connected disabilities that caused significant restrictions in mobility in his hands, reporting that the Veteran had a hard time holding objects in his hands, especially in the morning.  He also reported that the Veteran wore foot braces for a neuropathy related foot drop.

In light of the Veteran's occupational background and the functional limitations described above, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to TDIU is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


